DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because the arguments do not apply to the way the references are being used in the current rejection. Applicant amended Claim 1 by adding the further limitation: “…wherein the blow molding mold is configured to be releasable by being separated toward a radial direction of an axial center of the container into a plurality of pieces in order to be able to take out the container from the blow molding mold, and wherein in the liquid discharge step, the pressing portion, formed into a rod shape, is inserted from the clearance, the clearance being between the plurality of pieces which are separated from each other in the radial direction.”  No new matter added. 
Applicant’s arguments appear to be on the following grounds:
Applicant traverses the provisional double patenting rejection of Claim 1 over Application 16/492,219, by arguing that claim 1 of the ‘219 application uses pressurized air to press the trunk of the container, whereas Claim 1 of the instant application recites a pressing portion, formed into a rod shape, which is inserted from a clearance between the plurality of pieces that are separated toward the radial direction so as to press the trunk portion. 
Applicant’s arguments of the substantive rejection of Claims 1-12 under 35 U.S.C. § 103 are directed to amended Claim1. 
These arguments are not persuasive for the following reasons:
	Regarding Applicant’s argument regarding the copending application 16/492,219, which defines the pressing of the container based on the use of a pressing portion, as opposed to pressurized air, Examiner maintains that Applicant is claiming a limitation based on intended use and it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

As to Applicant’s argument regarding amended Claim 1, Examiner provides new grounds of rejection necessitated by this amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kannengiesser (US 2015/0328823).
Regarding Claim 1, Kannengiesser discloses a container production method of producing a container that contains a content liquid by liquid blow molding (abstract)  a synthetic resin preform (paragraph [0003] thermoplastic)  the method comprising: a preform setup step of disposing the preform in a blow molding mold (paragraphs [0003] [0053]) that is releasable by being separated into a plurality of separated mold pieces (Fig. 1A, 1B paragraphs [0053] [0055] mold segments – 101, 102A, and 102B are depicted as substantially independent components), and engaging a filling nozzle connected to a liquid supply path with a mouth of the preform (Fig. 1A paragraph [0058] injection head – 115 is connected to a fluid supply – 118, such that a volume of fluid may be conducted from said fluid supply – 118 through the injection head – 115 and out the nozzle – 116); a blow molding step of liquid blow molding the preform into a shape conforming to a cavity of the blow molding mold (Fig. 2B paragraph [0071] liquid – 212 flow – 214 cavity – 112 preform – 108 causing it to assume the form of the mold cavity (not shown) in which it is disposed); Kannengiesser further discloses wherein the blow molding mold is configured to be releasable by being separated toward a radial direction of an axial center of the container into a plurality of pieces in 
Regarding Claim 2, Kannengiesser discloses all the limitations of Claim 1 and further discloses, wherein, in the liquid discharge step, the liquid in the container is returned to the liquid supply path through the filling nozzle by pressing the trunk of the container by the pressing portion with the filling nozzle opened with respect to the liquid supply path (Fig. 3B paragraph [0076] compression means – 303A , 303B expelled portion – 306 mouth – 307 injection head cavity – 203 injection head – 115); and in the headspace forming step, the filling nozzle is separated from the mouth after the filling nozzle is closed with respect to the liquid supply path (Fig. 3C paragraph [0079] valve body – 204 re-seated upon valve seat – 206 closing off fluid communication).

Regarding Claim 3, Kannengiesser discloses all the limitations of Claim 1 and further discloses, wherein, in the liquid discharge step, with the filling nozzle closed with respect to the liquid supply path and with a discharge path branched from the filling nozzle opened, the liquid in the container is discharged to outside through the discharge path by pressing the trunk of the container by the pressing portion (Fig. 3B paragraph [0076] liquid – 302 to be expelled from the container – 300, through its mouth – 307 and into the injection head cavity – 203 of the injection head – 115), and in the headspace forming step, the filling nozzle is separated from the mouth after the discharge path is closed (Fig. 3C paragraph [0079] closing off fluid communication).
Regarding Claim 4, Kannengiesser discloses all the limitations of Claim 1 and further discloses wherein, in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between a pair of the pressing portions disposed with each front end thereof opposed to each other in a horizontal direction (paragraph [0089] compression tabs disposed 180° apart).
Regarding Claim 6, Kannengiesser discloses all the limitations of Claim 2 and further discloses wherein, in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between a pair of the pressing portions disposed with each front end thereof opposed to each other in a horizontal direction (paragraph [0089] compression tabs disposed 180° apart).
Regarding Claim 7, Kannengiesser discloses all the limitations of Claim 1 and further discloses wherein, in the liquid discharge step, the trunk of the container after molding is pressed with the trunk sandwiched between a pair of the pressing portions disposed with each front end thereof opposed to each other in a horizontal direction (paragraph [0089] compression tabs disposed 180° apart).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannengiesser (US 2015/0328823) as applied to Claims 1-4 and 6-7 above, and further in view of Kharchenko (CN 106103043A with citations to the English equivalent US 2017/0021553).
Regarding Claims 5 and 8-12,  Kannengiesser discloses all the limitations of Claims 1-4 and 6-7  and further discloses wherein, in the blow molding step, the preform is axially stretched by a stretching rod (Fig. 2B paragraph [0069] the stretching rod – 117 is advanced into the closed end (not shown) of the preform – 108 and causes the preform to stretch along the longitudinal axis – 211), however, Kannengiesser does not disclose that the molding is pressed by the pressing portion after the stretching rod is pulled out.
In the same field of endeavor, Kharchenko discloses a container production method of producing a container  that contains a content liquid by liquid blow molding (abstract) with a preform setup step disposing into a blow molding mold (Figs. 1-3 paragraph [0060])and supplying a pressurized liquid supplied to the liquid supply path from the filling nozzle into the preform (Figs. 1-3 paragraph [0063] pressurization device – 58) and, moreover, Kharchenko discloses that in the liquid discharge step, the trunk of the container after molding is pressed  a pressing portion, which in Kharchenko is supplied by negative pressure, after the stretching rod is pulled out from inside of the container after molding, thereby reducing the volume of the fluid in the container (Fig. 12 paragraphs [0046] [0085] - [0087]  where deformation occurs by negative pressure within the container – 12 occurs during retraction of the stretching rod – the headspace setting member – 70 which serves the dual role stretching the preform and setting the headspace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kannengiesser to incorporate the disclosure of Kharchenko whereby an apparatus for the fabrication of a container utilizing liquid blow molding a resin preform with a preform set up step with a blow molding mold that is releasable with a plurality of separated mold pieces with a filling nozzle connected to a liquid supply path followed by a blow molding step where the preform is formed into a shape conforming to a cavity of the mold by supplying a pressurized liquid from the filling nozzle with a pressing portion inserted from a clearance between the separated mold pieces adjacent to each other in order to discharge a liquid in the container to outside of it by a predetermined amount with a headspace forming step when separate the filling nozzle from a mouth of the container after the predetermined amount of liquid is discharged to outside being applied to the sides of container, as taught by Kannengiesser, would also consider that the deformation step by the pressing members of Kannengiesser would occur after the stretching rod is pulled out, as disclosed by Kharchenko, thus reducing the volume within the container. One with ordinary skill in the art would consider this as part of the method because retracting the stretching rod, which in Kharchenko also acts as a headspace setting member (paragraph [0046]), can increase the volume of the container, thereby reducing the level of the liquid and preventing it from being expelled, such that upon full removal of the stretching rod the level of the liquid will drop to a final level which defines the desired headspace (paragraph [0088]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742